 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
      KEVIN FERRELL, et al.,                              Case No. 1:19-cv-00332-LJO-SAB
11
                     Plaintiffs,                          ORDER CONTINUING MANDATORY
12                                                        SCHEDULING CONFERENCE TO
             v.                                           SEPTEMBER 30, 2019 AT 3:00 P.M.
13
      BUCKINGHAM PROPERTY                                 (ECF No. 14)
14    MANAGEMENT,

15                   Defendant.

16

17          On July 23, 2019, the parties filed a joint status report in advance of the mandatory

18 scheduling conference currently set for July 29, 2019. (ECF No. 14.) In the joint status report,

19 the parties have notified the Court that they have reached a settlement and are preparing a motion
20 for preliminary approval of the settlement.         (Id.)   The parties request that the scheduling

21 conference be continued at least sixty (60) days. (Id.)

22          The Court reminds the parties that this is the third continuance of the scheduling

23 conference due to the tentative settlement agreement. The Court also reminds the parties that in

24 the Court’s previous order granting a continuance of the scheduling conference (ECF No. 12),

25 the Court ordered the parties to file a joint scheduling report or joint status report seven days

26 prior to the conference, however, the parties failed to file the instant report and stipulation by that
27 deadline.

28 ///


                                                      1
 1          Due to the settlement agreement, the mandatory scheduling conference is HEREBY

 2 CONTINUED to September 30, 2019, at 3:00 p.m. in Courtroom 9.                  IT IS FURTHER

 3 ORDERED that the parties shall file either a joint scheduling report, or if a further continuance

 4 of the mandatory scheduling conference is required, a joint status report, seven (7) days prior to

 5 the scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     July 23, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
